780 So. 2d 324 (2001)
Richard Bryant WEDDELL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-2991.
District Court of Appeal of Florida, First District.
March 27, 2001.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Thomas H. Duffy, Assistant Attorney General, Tallahassee, for Appellee.
BARFIELD, C.J.
We affirm Weddell's conviction but certify to the Supreme Court of Florida as a matter of great public importance the following question:
IS THE FLORIDA STANDARD JURY INSTRUCTION ON "POSSESSION OF PROPERTY RECENTLY STOLEN" AN IMPERMISSIBLE COMMENT ON THE EVIDENCE?
Paraphrasing the opinion in Fenelon v. State, 594 So. 2d 292, 294 (Fla.1992), we can think of no valid policy reason why a trial judge should be permitted to comment on evidence of possession of recently stolen property as opposed to any other evidence adduced at trial.
ALLEN and BROWNING, JJ., concur.